Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is in response to the application filed on: 09/30/2020.
Claims 1, 5 and 13 are independent claims. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021, 01/11/2022 and 08/12/2022 are being considered by the examiner.

Drawings
The drawings filed on 09/30/2020 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-10, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkholey et al (US Patent: 10242320, issued: Mar. 26, 2019, filed: Apr. 19, 2018).

With regards to claim 1. Elkholey et al teaches a system, comprising: 

a natural language processing (NLP) customization service hosted by a provider network and Internet-accessible by a plurality of clients, wherein the provider network offers a plurality of services including the NLP customization service, and wherein the NLP customization service comprises one or more processors and one or more memories to store computer-executable instructions (Fig 1-Fig 3) that, when executed, cause the one or more processors to: 

determine a task definition associated with an NLP model based at least in part on user input (entity training task definition determined based upon “In one or more of the various embodiments, the entity confidence threshold is user defined”), wherein the task definition comprises an indication of one or more tasks to be implemented using the NLP model and one or more requirements associated with use of the NLP model in a production environment (column 26, lines 40-44: training task to be completed based upon confidence requirements to calculate thresholds when using the model(s) and then conditional retraining after use of the model based upon the calculations: “In one or more of the various embodiments, the entity confidence threshold is user defined”); 

select the NLP model from a plurality of candidate NLP models based at least in part on the task definition (claim 1 of Elkholey et al: “determining one or more entity models that are associated with a confidence value that is below a threshold value for the results; and providing the one or more determined entity models to the training engine for re-training”); 

train the NLP model using a plurality of training documents (Abstract: “Associated documents may be evaluated to identify document characteristics associated with the entities. Entity models may be trained based on the concept characteristics and the document characteristics with each entity model being associated with a confidence value”); 

deploy the NLP model to the production environment after the NLP model is trained (column 5, lines 4-10: “a query engine may be instantiated to resolve results for one or more queries based on the one or more documents and the one or more entity models such that the results reference the one or more documents that may be associated with the one or more entities”); perform inference using the NLP model for a plurality of input documents in the production environment (column 5, lines 15-20: “In one or more of the various embodiments, the query engine may determine one or more entity models that may be associated with a confidence value that may be below a threshold value for the results”), wherein the input documents comprise natural language text, wherein the inference outputs a plurality of predictions to a customer based at least in part on the natural language text, and wherein inference data is collected based at least in part on the inference; and refine the NLP model based at least in part on the inference data (column 5, lines 4-15: “the results reference the one or more documents that may be associated with the one or more entities. In one or more of the various embodiments, providing the results may include determining the one or more entities that are associated with the results and associating the one or more determined entities with the one or more documents such that the one or more associated documents are one or more source documents that are associated with the one or more determined entities”. Additionally, as recited in column 5, lines 15-23: “the query engine may determine one or more entity models that may be associated with a confidence value that may be below a threshold value for the results. In one or more of the various embodiments, the query engine may provide the one or more determined entity models to the training engine for re-training” ).With regards to claim 2. The system as recited in claim 1, Elkholey et al teaches wherein the task definition comprises a model accuracy threshold, and wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: evaluate an accuracy of the NLP model with respect to the model accuracy threshold; and modify the NLP model based at least in part on evaluation of the accuracy of the NLP model (column 5, lines 15-23 : “the query engine may provide the one or more determined entity models to the training engine for re-training”).
With regards to claim 4. The system as recited in claim 1, Elkholey et al teaches wherein the NLP model is configured to perform document classification or event extraction for the plurality of input documents (Fig. 8: document text content is processed and sentences are classified/labeled).With regards to claim 5, Elkholey et al teaches A method, comprising: determining, by a natural language processing (NLP) customization service, a task definition associated with an NLP model based at least in part on user input, wherein the task definition comprises an indication of one or more tasks to be implemented using the NLP model and one or more requirements associated with use of the NLP model; determining, by the NLP customization service, the NLP model based at least in part on the task definition; training, by the NLP customization service, the NLP model; performing inference using the NLP model for a plurality of input documents, wherein the inference outputs a plurality of predictions based at least in part on the input documents, and wherein inference data is collected based at least in part on the inference; and generating, by the NLP customization service, a retrained NLP model based at least in part on the inference data, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 6. The method as recited in claim 5, Elkholey et al teaches wherein the task definition comprises a model accuracy threshold, and wherein the method further comprises: evaluating, by the NLP customization service, an accuracy of the NLP model with respect to the model accuracy threshold; and modifying, by the NLP customization service, one or more characteristics of the NLP model based at least in part on the evaluating, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.With regards to claim 8. The method as recited in claim 5, Elkholey et al teaches wherein the determining, by the NLP customization service, the NLP model based at least in part on the task definition further comprises: selecting, by the NLP customization service, a model topology from a plurality of candidate model topologies (column 3, lines 30-34 and “A data model may be based on or represent one or more ontologies. The ontologies that define the model may be pre-defined, custom, and/or portions of existing ontologies, or combinations thereof”. Additionally column 21, lines 49-52 explains: “The concept model may encode knowledge provided by experts. For example, an expert may craft an ontology encoded in the concept model”).With regards to claim 9. The method as recited in claim 5, Elkholey et al teaches wherein the inference data comprises one or more input documents that statistically deviate with respect to the task definition from a corpus of training documents used in training the NLP model, as similarly explained in the rejection of claim 5 (as explained above, when there is an unacceptable (deviation) value based upon input documentation retraining occurs and this is considered a result of an input document statistically deviating from the task definition), and is rejected under similar rationale.With regards to claim 10. The method as recited in claim 5, Elkholey et al teaches further comprising: collecting, by the NLP customization service, a plurality of training documents; annotating, by the NLP customization service, the plurality of training documents, wherein the NLP model is trained using the annotated training documents (Fig 6, column 17, lines 14-16: a plurality of documents/sentences are labeled/annotated).With regards to claim 12. The method as recited in claim 5, Elkholey et al teaches wherein the NLP customization service is hosted by a provider network and Internet-accessible by a plurality of clients via a service interface, and wherein the provider network offers a plurality of services including the NLP customization service (column 5, lines 62-67:“client computers 102-105 may include virtually any computer capable of communicating over a network to send and receive information, perform various online activities, offline actions, or the like. In one embodiment, one or more of client computers 102-105 may be configured to operate within a business or other entity to perform a variety of services”. Abstract: These services include retraining the models based upon document data).With regards to claim 13 Elkholey et al teaches one or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, perform: determining, by a natural language processing (NLP) customization service, a task definition associated with an NLP model based at least in part on user input, wherein the task definition comprises an indication of one or more tasks to be implemented using the NLP model and one or more requirements associated with use of the NLP model in a production environment; selecting, by the NLP customization service, the NLP model from a plurality of candidate NLP models based at least in part on the task definition; training, by the NLP customization service, the NLP model; performing inference using the NLP model for a plurality of input documents, wherein the input documents comprise natural language text, wherein the inference outputs a plurality of predictions based at least in part on the natural language text, and wherein inference data is collected based at least in part on the inference; generating, by the NLP customization service, a retrained NLP model based at least in part on the inference data; and performing additional inference using the retrained NLP model for a plurality of additional input documents, wherein additional inference data is collected based at least in part on the additional inference, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 14. The one or more non-transitory computer-readable storage media as recited in claim 13, Elkholey et al teaches further comprising additional program instructions that, when executed on or across the one or more processors, perform: evaluating, by the NLP customization service, a performance of the NLP model with respect to the one or more requirements; and modifying, by the NLP customization service, one or more characteristics of the NLP model based at least in part on the evaluating, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.With regards to claim 16. The one or more non-transitory computer-readable storage media as recited in claim 13, Elkholey et al teaches wherein the inference data comprises one or more input documents that are associated with individual ones of the predictions having confidence scores below a confidence threshold, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 17. The one or more non-transitory computer-readable storage media as recited in claim 13, Elkholey et al teaches wherein the NLP model is selected based at least in part on hyperparameter tuning, as similarly explained in the rejection of claim 1 (as explained a user can define a threshold as part of a tuning process), and is rejected under similar rationale.With regards to claim 18. The one or more non-transitory computer-readable storage media as recited in claim 13, Elkholey et al teaches wherein the NLP model is trained, evaluated, deployed to the production environment, and used for inference in an absence of additional user input from a user that specified the task definition, as similarly explained in the rejection of claim 1 (column 4, lines 50-65 and column 5, lines 15-20, fig 8: NLP models are trained, evaluated based on accuracy, deployed for query(ies) and used for inference to predict/infer a level of accuracy ), and is rejected under similar rationale.With regards to claim 19. The one or more non-transitory computer-readable storage media as recited in claim 13, Elkholey et al teaches further comprising additional program instructions that, when executed on or across the one or more processors, perform: preparing, by the NLP customization service, a corpus of training documents, wherein the NLP model is trained using the corpus of training documents (column 4, lines 42 – 54: one or more documents are used to train one or more Models).With regards to claim 20. The one or more non-transitory computer-readable storage media as recited in claim 13, Elkholey et al teaches wherein the NLP model is trained and evaluated based at least in part on a model building recipe, and wherein the model building recipe is selected based at least in part on the task definition, as similarly explained in the rejection of claim 1 ( the user is able to set a threshold to ‘build’ a model having desired accuracy), and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elkholey et al (US Patent: 10242320, issued: Mar. 26, 2019, filed: Apr. 19, 2018) in view of Gross et al (US Application: US 20160357774, published: Dec. 8, 2016, filed: Jan.  6, 2014).

With regards to claim 3, The system as recited in claim 1, Elkholey et al teaches wherein the task definition comprises one or more resource usage values, and wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to …, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.
However Elkholey et al does not expressly teach … select a model retraining rate based at least in part on the one or more resource usage values, wherein the NLP model is retrained according to the model retraining rate.

Yet Gross et al teaches select a model retraining rate based at least in part on the one or more resource usage values, wherein the … model is retrained according to the model retraining rate (paragraph 0069: based on activity resource usage value, the model is retrained according to a target retraining rate).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Elkholey et al’s ability to select a NLP model retraining rate/condition, such that the rate for retraining the model would be based upon resource usage as taught by Gross et al. The combination would have allowed Elkholey et al to have allowed updating of models during times of low usage to reduce impact upon the resources of a system. 
With regards to claim 7. The method as recited in claim 5, the combination of Elkholey et al and Gross et al teaches wherein the task definition comprises one or more resource usage values, and wherein the method further comprises: selecting, by the NLP customization service, a model retraining rate based at least in part on the one or more resource usage values, wherein the NLP model is retrained according to the model retraining rate, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.
With regards to claim 11. The method as recited in claim 5, the combination of Elkholey et al and Gross et al teaches wherein the NLP model is deployed to a production environment after being trained, and wherein the method further comprises: deploying the retrained model to the production environment; and performing additional inference using the retrained NLP model in the production environment for a plurality of additional input documents, wherein additional inference data is collected based at least in part on the additional inference, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 15. The one or more non-transitory computer-readable storage media as recited in claim 13, the combination of Elkholey et al and Gross et al teaches wherein the task definition comprises one or more resource usage values, and wherein the one or more non-transitory computer-readable storage media further comprise additional program instructions that, when executed on or across the one or more processors, perform: selecting, by the NLP customization service, a training data processing rate based at least in part on the one or more resource usage values, wherein training data used in training the NLP model is collected, annotated, or corrected according to the training data processing rate, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fauceglia et al (US Application: US 2018/0137404): This reference teaches modeling both local and global features for entity linking.
Szanto et al (US Application: US 20200286002): This reference teaches retraining based upon threshold parameters and then deploying.
Liu et al (US Application: US 20200192979): This reference teaches named entity recognition and user provided parameters for training.
Torres (US Application: US 20210149993): This reference teaches determining based upon a pretrained language model word embeddings corresponding to the tokens and one more accuracy predictions with at least one threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178